Citation Nr: 0513959	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-02 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from July 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the benefit sought on 
appeal.


FINDING OF FACT

Resolving doubt in favor of the veteran, degenerative joint 
disease of the knees is the result of injury incurred in 
service.


CONCLUSION OF LAW

The grant of service connection is warranted for degenerative 
joint disease of the knees.  38 U.S.C.A. 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.313 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show that the veteran was treated for 
a cut on his right knee on August 25, 1944.  On August 27, 
1944 he was treated for a bruised right knee.  The veteran 
sustained a shrapnel wound to the right buttocks and left 
thigh in February 1945.  An examination conducted in August 
1945 noted that the veteran incurred an injury to his right 
patella when he fell on a steel mat at Camp Wheeler, Georgia 
in August 1944.  It was noted that x-rays were not made.  The 
examiner noted two weeks of lameness and swelling.  There was 
a scar to the right knee the size of a dime and there was 
separation of the patella into two fragments.  The veteran's 
separation examination dated in June 1946 indicated that the 
veteran incurred an injury to the right knee in August 1944 
at Camp Wheeler.  Sporadic arthralgia of the right knee was 
noted with no limitation of motion.  

A March 1954 VA radiographic report of the right knee was 
negative.  The examiner noted negative examination except 
roughening of the patella.

A January 1999 medical report from T.J.C., M.D., indicated 
that the veteran was seen with complaints of pain in his left 
hip and pain in both knees.  The veteran reported that his 
knees had been hurting him in the anterior aspect off and on 
for 50 years.  He recalled back in 1944 in basic training, he 
fell on a steel mat and landed on both knees and that his 
knees had bothered him since.  He complained of popping and 
catching in both knees.  He described the knee pain as 
intermittently sharp and worse with going up or down stairs.  

The examination of the knees showed some genu varum on the 
right.  He had tenderness medially and there was no varus or 
valgus instability.  There was minimal palpable spur 
formation and he had full flexion and extension of the knees.

X-rays of the knees showed very good alignment and very 
minimal degenerative change for a 73-year-old person.  The 
impression was minimal degenerative joint disease of the 
knees.  

In February 1999, the veteran returned for a recheck 
complaining of bilateral knee pain.  He reported that he was 
bowling and his left knee "snapped" on him.  He now had 
pain in the medial joint line that radiated around behind the 
patella.  X-rays of the knees confirmed degenerative joint 
disease.  

At his March 2000 VA examination, the veteran complained of 
knee pain and his left knee locked on him.  He reported 
occasional pain in the right knee and was not as agile as he 
used to be.  Flare-ups were off and on and the examiner noted 
that the veteran did not elaborate much.  Precipitating 
factors included trying to kneel and indicated that walking 
actually helped.  He did not require any crutches, brace, 
cane, or corrective shoes.  He reported no surgery and never 
had any episodes of dislocation or subluxation.  In regard to 
inflammatory arthritis, the veteran stated that his knees 
ached and that they locked quite a bit.  

The examination showed flexion from 0 to 140 degrees 
bilaterally.  There was no crepitus and no locking of the 
joints.  There was no effusion and Lachman was negative as 
well as McMurray's.  There appeared to be good stability 
throughout the collateral ligaments.  

Treatment reports from T.J.C., M.D., dated January 1999 to 
April 2001 showed that the veteran complained of persistent 
pain in his knees especially around the patellae.  The 
examination showed some crepitus but no instability.  It was 
noted that he had chondromalacia and degenerative joint 
disease of the knees.  The veteran was sent for MRI testing.  
A November 2000 MRI report revealed a left knee posterior 
horn medial meniscus tear.  The right knee showed findings 
compatible with a posterior horn tear.  The veteran decided 
to try injections to his knees with Synvisc.

A MRI report from Regional Imaging Center dated in November 
2000 found findings compatible with a tear involving the 
posterior horn of the left medial meniscus of the right knee.  
The left knee revealed that the report could not completely 
exclude a subtle tear of the posterior horn of the medial 
meniscus, other differential considerations would include 
mucinous degeneration; and small joint effusion.

At his December 2001 VA examination, the veteran reported 
that in 1944 while at a camp in Georgia he fell in the port 
and injured both knees with skin lacerations.  The diagnosis 
was laceration of both knees.

An addendum dated February 2002 to the December 2001 VA 
examination indicated that in the examiner's opinion that it 
was not likely that there was an etiological relationship 
between the skin lacerations of the right knee and the 
veteran's degenerative arthritis.

A statement by T.J.C., M.D., dated in April 2003 indicated 
that the veteran was seen for a recheck of his bilateral knee 
pain in January 2003.  The examiner indicated that the 
veteran was initially seen for bilateral knee pain in January 
1999 and at that time he did specifically state that he fell 
on a steel mat and landed on both knees during basic 
training, and that he had problems on and off over the years 
since then.  The examiner opined that the present knee 
condition did have a causal relationship to these injuries.  
The examiner also noted that the veteran's knee problems did 
start when he was in the military service and this did set 
the stage for the present condition of his knees.  

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the appellant with the aforementioned notices.  In 
this instance, even though the appellant was not provided the 
aforementioned notice prior to the rating decision in April 
2002 concerning his claim for service connection for 
degenerative joint disease of the knees, it is determined 
that he is not prejudiced by such failure.  

In February 2003, the appellant was provided a notice 
concerning his claim.  In this letter, the appellant was 
notified of the information and evidence not of record that 
is needed, the information and evidence that the VA will seek 
to provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claim.  The appellant was informed 
that he had 60 days to submit information.  The appellant was 
told of what information/evidence that had already been 
received.  He was informed if there were more records to 
complete the enclosed VA Form 21-4142s, and VA would assist 
in obtaining the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

The appellant was instructed to complete, sign, and return an 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
He was informed that a separate form for each doctor or 
hospital where he was treated would be required.

After the letter was sent, the veteran submitted additional 
private medical records and in June 2003 a supplemental 
statement of the case was issued.  For the aforementioned 
reasons, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claim.

There are no outstanding records to obtain.  The appellant 
was not prejudiced by the timing of the notice contained in 
the above-cited VCAA letter.  As a result, the appellant was 
provided the required notice and he was afforded an 
opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim.  38 U.S.C.A. § 5103 and 38 CFR 
§ 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as arthritis (including degenerative joint 
disease, i.e., osteoarthritis), are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Analysis

The evidence in this case is in relative equipoise regarding 
the merits of the veteran's claim.  Service medical records 
show that the veteran was treated for a cut on his right knee 
on August 25, 1944.  On August 27, 1944 he was treated for a 
bruised right knee.  The veteran sustained a shrapnel wound 
to the right buttocks and left thigh in February 1945.  An 
examination conducted in August 1945 noted that the veteran 
incurred an injury to his right patella when he fell on a 
steel mat at Camp Wheeler, Georgia in August 1944.  It was 
noted that x-rays were not made.  The examiner noted two 
weeks of lameness and swelling.  There was a scar to the 
right knee the size of a dime and there was separation of the 
patella into two fragments.

In 1954, the veteran complained of knee pain since his injury 
in 1944.  A VA x-ray was negative; however, the examiner 
noted slight roughening of the patella.  Although the 
February 2002 VA examiner's opinion indicated that there was 
not likely an etiological relationship between the veteran's 
skin laceration of the right knee and his degeneration joint 
disease, the examiner did not mention what affect, if any, 
the veteran's injury in which the examiner in 1945 noted 
separation of the patella into two fragments had on the 
veteran's degenerative joint disease.  The veteran's treating 
physician did opine that the injury the veteran incurred set 
the stage for his current degenerative arthritis.

Because the evidence in this case is approximately balanced 
with regards to merits of the claim the benefit-of-the-doubt 
doctrine applies and thus the veteran's claim of entitlement 
to service connection for degenerative joint disease of the 
knees is allowed.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for degenerative joint 
disease of the knees is granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


